UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7453


ABDUL-AZIZ RASHID MUHAMMAD,

                Petitioner - Appellant,

          v.

RUSSELL A. PURDUE,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:12-cv-00129-FPS-JSK)


Submitted:   January 21, 2014               Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdul-Aziz Rashid Muhammad, Appellant Pro Se.     Helen Campbell
Altmeyer,   Jarod   James   Douglas,  Assistant   United  States
Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Abdul-Aziz     Rashid       Muhammad,   a    federal    prisoner,

appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 (2012) petition.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       Muhammad v. Purdue, No. 5:12-cv-00129-

FPS-JSK   (N.D.W.   Va.   Aug.   23,    2013).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                       2